            Case 7:19-cv-00085-DC Document 1 Filed 03/29/19 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                            MIDLAND-ODESSA DIVISION

RUBY MEANS, KIMBERLY MEANS,                §
And MAGGIE MOBLEY,
     Plaintiffs,

V.                                         §         CIVIL ACTION NO. 7:19-cv-0085

TEGRAEXCEL ENERGY SERVICES,
LLC,
     Defendant.                            §         JURY DEMANDED


                         PLAINTIFFS’ ORIGINAL COMPLAINT

       This is an action arising under the Fair Labor Standards Act of 1938 (FLSA), 29 U.S.C.

§201 et seq. (“FLSA”). This action is brought to recover overtime compensation, liquidated

damages, costs, and attorney’s fees owed to Plaintiffs Ruby Means, Kimberly Means and Maggie

Mobley (“Plaintiffs”), by Defendant TegraExcel Energy Services, LLC.

                                           Parties

       1.      Plaintiffs Ruby Means (“R. Means”), Kimberly Means (“K. Means”) and Maggie

Mobley (“Mobley”), former employees of Defendant, were personally engaged in interstate

commerce during their employment with the Defendant, and are represented by the undersigned.

       2.      Defendant Tegraexcel Energy Services, LLC (“TES”) is a Texas limited liability

company and an “employer” as defined by the FLSA. With respect to Plaintiffs, TES is subject

to the provisions of the FLSA. TES was at all relevant times an enterprise engaged in commerce

or in the production of goods for commerce, as defined by 29 U.S.C. §§ 203(r) and (s), and had

gross annual revenues in excess of $500,000.00. TES may be served through its registered
              Case 7:19-cv-00085-DC Document 1 Filed 03/29/19 Page 2 of 5



agent, Benjamin H. Kail at 2820 McKinnon St. #2029, Dallas, TX 75201, or wherever he may be

found.

                                       Jurisdiction and Venue

         3.      This Court has federal question jurisdiction under the FLSA.

         4.      Venue is appropriate in this judicial district, as Defendant and Plaintiffs transacted

business here, where the material events underlying the present Complaint occurred.

                                         Factual Allegations

         5.      During each of the three years prior to this complaint being filed, Defendant was

an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, conducting transactions through commerce, including the use of credit cards,

telephones, electronic mail, and the Internet.

         6.      During each of the three years prior to this complaint being filed, Defendant

regularly owned and operated a business engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the FLSA, 29 U.S.C. §§203(r) and 203(s).

         7.      At all times pertinent to this Complaint, Plaintiffs were individually engaged in

commerce and their work was essential to Defendant’s business.

         8.      During each of the three years prior to this complaint being filed, Defendant

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000.00

(exclusive of excise taxes) based upon the volume of business.

         9.      During each of the three years prior to this complaint being filed, Defendant’s

employees used goods, tools, equipment or materials that traveled in interstate commerce; that is,

goods, tools, equipment or materials that were made or manufactured outside the state of Texas.




                                                   2
             Case 7:19-cv-00085-DC Document 1 Filed 03/29/19 Page 3 of 5



       10.      Plaintiff Ruby Means worked for Defendant as a laborer from February of 2017

until May 15, 2018. Means’s duties included, but were not limited to, record keeping, invoicing,

accounting and closing out dispatch tickets.

       11.      Plaintiff Kimberly Means worked for Defendant as an invoicer from July of 2017

until February 10, 2018. Her duties included, but were not limited to, preparing invoices, tickets,

and associated documentation for orders of specialized fracking sand to be transported for
Defendant’s customers such as Halliburton.

       12.      Plaintiff Maggie Mobley worked for Defendant as a dispatcher from November of

2017 until August of 2018. Mobley’s duties included, but were not limited to, dispatching

trucks, cleaning the office, filling out paperwork, revising payroll for drivers and opening and

closing gates for drivers.

       13.      At all times relevant hereto, the Defendant knew of, approved of, and benefited

from Plaintiffs’ regular and overtime work. Plaintiffs were not “exempt” employees.

       14.      Defendant did not make a good faith effort to comply with the overtime

provisions contained within the FLSA.

       15.      Defendant’s actions were willful and in blatant disregard for Plaintiffs’ federally

protected rights.

                                Plaintiffs’ Individual Allegations

       16.      As non-exempt employees, Plaintiffs were entitled to be paid their regular wages

and to be paid an overtime premium for all work performed during the hours worked over forty

(40) hours in each workweek. Defendant failed to pay the Plaintiffs the required overtime

premium in nearly every workweek that the Plaintiffs were employed by Defendant, as the

Plaintiffs worked in excess of 40 hours in almost every week they worked for the Defendant.

Plaintiffs were paid on a salary basis, but were not paid premium pay for hours worked over 40.



                                                3
              Case 7:19-cv-00085-DC Document 1 Filed 03/29/19 Page 4 of 5



        17.     No exemption excuses the Defendant from paying Plaintiffs for all time spent and

work performed during the hours they worked, and the Defendant has not made a good faith

effort to comply with the FLSA. As such, the Defendant knowingly, willfully, or with reckless

disregard carried out its illegal pattern or practice regarding overtime compensation with respect

to Plaintiffs. Such practice was and is a clear violation of the FLSA.

                                        CAUSE OF ACTION

                       Violation of the FLSA – Failure to Pay Wages Owed

        18.      Based on the foregoing, Defendant violated the FLSA by failing to properly

compensate Plaintiffs for work performed in the employ of the Defendant.

        19.      Plaintiffs have suffered damages as a direct result of Defendant’s illegal actions.

        20.      Defendant is liable to Plaintiffs for unpaid overtime compensation, liquidated

damages, attorney’s fees and costs of Court under the FLSA, for the three-year period preceding

the filing of this lawsuit.

                                          Demand for Jury

        21.      Plaintiffs demand a trial by jury.

                                          Prayer for Relief

       WHEREFORE, Plaintiff demands:

       1.       Judgment against Defendant for an amount equal to Plaintiffs’ unpaid overtime
                wages at the applicable rate;
       2.       An equal amount to the overtime wage damages as liquidated damages;
       3.       Judgment against Defendant that its violations of the FLSA were willful;
       4.       To the extent that liquidated damages are not awarded, an award of prejudgment
                interest;
       5.       All costs and attorney’s fees incurred prosecuting these claims;
       6.       Leave to amend to add claims under applicable state laws; and
       7.       For such further relief as the Court deems just and equitable.




                                                      4
          Case 7:19-cv-00085-DC Document 1 Filed 03/29/19 Page 5 of 5




                                    Respectfully Submitted,
                                    THE BUENKER LAW FIRM

                                    /s/ Josef F. Buenker
                                    Josef F. Buenker
                                    Texas Bar No. 03316860
                                    jbuenker@buenkerlaw.com
                                    2060 North Loop West, Suite 215
                                    Houston, Texas 77018
                                    713-868-3388 Telephone
                                    713-683-9940 Facsimile

                                    ATTORNEY-IN-CHARGE FOR
                                    PLAINTIFFS




OF COUNSEL:
Vijay Pattisapu
Texas Bar No. 24083633
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile

ATTORNEY FOR PLAINTIFFS




                                      5
